Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed on 01/13/2021.
Claims 1-4 and 6-12 have been allowed.
Claims 1, 2-4 and 6 have been amended.
Claim 5 has been cancelled.
Claim 8-12 have been added.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102 and 103:
Applicant’s arguments, see page 5, filed 01/13/2021, with respect to the rejection(s) of claims 1-3 and 7 being rejected under 35 U.S.C. § 102(a)(2) as anticipated by Sakai et al. US 2020/0150155 (Hereinafter Sakai); as well as the rejection(s) of claim 4 being rejected under 35 U.S.C. § 103 as unpatentable over Sakai in view of Sugito et al. US 2019/0170795 (Hereinafter Sugito) , have been fully considered and are persuasive. Applicant states that “Claim 1 has been amended to include all of the limitations of objected-to claim 5”. Examiner has corroborated the amendment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Office Action filed on 10/27/2020 for Reasons for Allowance regarding claim 1.
Claims 2-4, 6 and 7 are also allowed as they further limit allowed claim 1.
Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 8,
“…a circuit board mounted with a magnetic detection element thereon to detect a strength of a magnetic field generated by a current flowing in the bus bar; and a housing including first and second housings provided in such a manner as to sandwich the bus bar and the circuit board therebetween in a plate thickness direction of the bus bar, wherein the first and second housings include slide guide portions respectively which are relatively slidable in a sloping direction with respect to the plate thickness direction of the bus bar while abutting each other in the plate thickness direction of the bus bar, and further comprising a pair of shield plates provided in such a manner as to sandwich the bus bar and the circuit board together therebetween in the plate thickness direction, wherein the housing includes a shield plate holding portion that holds the shield plates on an outer surface in the plate thickness direction of the bus bar.”
Claims 9-12 are also allowed as they further limit allowed claim 8.
The closest prior art references that were found based on an updated search.
Nomura et al. US 2019/0234996 - Current sensor apparatus of power converter device mounted in hybrid vehicle, has bus bar which has wall surfaces that are provided with pair of opposing wall surface.
Sugito et al. US 2019/0170795 - Current sensor apparatus comprises a magnetic-electric conversion element, which detects the electric current flowing into the 
Okuyama et al. US 2019/0170793 - Sensor for measuring current of phase of three-phase alternating current, has magnetic detection element which is arranged in such manner that detection axis direction coincides with plate width direction of bus bar.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 8; therefore claims 1-12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867